DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed February 19, 2021 have been fully considered but they are not persuasive.  The applicants’ only argument is that “the backplane and fins of Krumme are attached to the core 100 and not integral with a non-ferrous power receiving-side bracket section” (Remarks, page 9).  The Krumme core is disclosed as item 120, not 100 (see col. 4, line 4).  Item 100 is a “rotary joint body” that is not disclosed as being ferrous.  Further, within the combination, Dobbs already discloses the housing around the core is non-ferrous. 
The §103 obviousness rejection is applied to all claims. 
Although not discussed in the remarks, the amended limitation that the gap covering section is “integrally formed and extended from respective opposite ends of the bottom plate” distinguishes over Dobbs figure 9.  In the interpretation of Dobbs figure 9, the gap covering section is not integral with any part of the bracket.  The remaining figures show how the gap covering section (vertical portions of 170) are integral with and extend from the bottom plate (horizontal part of 170).  
The objections to the title and abstract are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbs (US 2006/0022785) in view of Krumme (US 9,362,047).
With respect to claim 10, Dobbs discloses a non-contact power supply connection unit (fig 5-8 and 10; par 10-13, 60-89), comprising: 
a power supply-side core (115); 
a power supply-side inductor (110), including a power supply-side coil wound around the power supply-side core, the power supply-side inductor disposed in a fixed section (par 51); 
a power receiving-side core (165) configured to face the power-supply core (shown throughout the figures); 
a power receiving-side inductor (160), including a power receiving-side coil wound around the power receiving-side core, the power receiving-side inductor is disposed in a movable section (par 51) relative to the fixed section, and is configured to receive electrical power from the power supply-side inductor in a non-contact manner (par 6); 
a power supply-side bracket section (120), being made of non-ferromagnetic metal material (par 57; it is the same material as shield 104), which covers at least a portion of the outer surface of the power supply-side core; 
a power receiving-side bracket section (170), being made of non-ferromagnetic metal material (par 57; it is the same material as shield 104), the 
a gap-covering section (fig 6, shown as the vertical legs of 170; fig 8, shown as the vertical legs of 170; figure 10, the vertical legs of 170), being integrally formed and extending from respective opposite ends of the bottom plate of the power receiving-side bracket section using the non-ferromagnetic metal material, which covers an outer portion of a magnetic gap (101) that is a part of a magnetic loop formed with the power supply-side core and the power receiving-side core.  
Dobbs discloses the receiver bracket (170) includes a bottom section (horizontal portion of 170) whose inner surface (top) coverts a portion of the receiver core (165).  The Dobbs gap-covering section (vertical portions of 170) is integral with and extends from respective ends of this bottom section.  
In figures 6, 8 and 10, the Dobbs gap covering section is clearly shown as extending over an outer portion of the gap.  Further, the claim only requires that the gap covering section only covers “an outer portion” of the gap.  This indicates that the covering portion is not required to cover the whole gap. 
Dobbs discloses the receiving-side bracket and its bottom plate, but does not expressly disclose heat-dissipating fins.  Krumme (fig 1, 4; col. 3-5) discloses a connecting unit comprising a power supply side core (120), a winding (121-122) would around the core, a receiving side core (220), a winding (221-222) wound around the 
Dobbs and Krumme are analogous because they are from the same field of endeavor, namely contactless power transfer devices.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Dobb’s bracket to include heat-dissipating fins, as taught by Krumme.  The motivation for doing so would have been to protect the device from extreme heat.
With respect to claim 11, Dobbs discloses the ferromagnetic metal material is aluminum (par 57).
With respect to claim 12, Dobbs discloses:
wherein the power supply-side core is an E-type core having a middle-leg section on which the power supply-side coil is wound and two side-leg sections on which the power supply-side coil are not wound (fig 6; par 75), 
wherein the power receiving-side core is an E-type core having a middle-leg section on which the power receiving-side coil is wound and two side-leg sections on which the power receiving-side coil is not wound (fig 6; par 75), and 
wherein the gap-covering section covers the outer portion of the magnetic gap formed between the side-leg sections (fig 6).  
Dobbs discloses two E-cores in figure 6.  The empty circles within the figure are the cross-sections of the windings.  The top three circles on the left and the top three circles on the right are wound around the middle leg of the power supply-side E-core.  The bottom six circles are would around them idle leg of the receiving-side E-core.  The 
With respect to claim 16, Dobbs discloses a non-contact power supply device, using the non-contact power supply connection unit of claim 10 (see art rejection above), comprising: 
a power source for supplying electrical power to the power supply-side inductor (par 46; “transferring power” and “an oscillating electric current is applied”),  and
a power receiving circuit for generating a driving voltage from electrical power received by the power receiving-side inductor and supplying the driving voltage to an electrical load in the movable section (obvious to operate the circuitry on the rotating side; would be coupled to terminals 160 in figure 1).  
Dobbs discloses a computed tomography device with stationary and rotating halves.  There obviously exists a power source and a power receiving circuit to complete the stated goal of contactless power transfer.  Without a source, there would be no current to induce a magnetic field.  Without a power receiving circuit, the current induced in the secondary would have no manner by which to reach the load (and supply it with the proper current and voltage levels).
With respect to 17, Dobbs discloses the gap-covering section covers the outer portion of the magnetic gap along the traveling direction of the movable section (fig 6, 8-10).  The direction of the movable section is around a center axis of the core (shown and described in figure 1).  The Dobbs’ gap-covering section follows this path around the axis. 
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dobbs in view of Krumme and the applicants’ admitted prior art (“APA”; specification, par 2-3).
The combination teaches the traveling direction is axial, as it is used in a rotating machine (a computed tomography device).  The combination does not expressly disclose the traveling direction is linear.  APA teaches that operating machines are known to use noncontact power and have magnetic gaps (par 2-3).  
The combination and APA are analogous because they are from the same field of endeavor, namely non-contact power transfer devices with one side being movable relative to the other.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the combination’s travelling direction to linear, as taught by APA.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).
The type of device is an obvious intended use feature.  APA teaches the need to wirelessly power an operating machine that has a magnetic gap.  This machine has a linear direction of travel and Dobbs teaches how to construct a gap covering section.  The skilled artisan would have been apply the benefits of the Dobbs’ gap covering section to other, well known, moving non-contact power transfer systems.
Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/Primary Examiner, Art Unit 2836